
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.11



AGREEMENT


    This Agreement (this "Agreement") is entered into as of        , 2001
between Health Net, Inc., a Delaware corporation (the "Company"), on the one
hand, and         ("Employee"), on the other hand.

    WHEREAS, the Company and Employee are parties to a Severance Payment
Agreement dated ____________, _____ (the "Severance Agreement"); and

    WHEREAS, the Company has adopted certain amendments to the
acceleration/change in control provisions ("Acceleration Provisions") of its
1991 Stock Option Plan (the "1991 Plan"), 1997 Stock Option Plan (the "1997
Plan") and 1998 Stock Option Plan (the "1998 Plan" and collectively with the
1991 Plan and 1997 Plan, the "Plans"); and

    WHEREAS, the Company desires that the Employee consent to the governance and
application of the amended Acceleration Provisions of the Plans to the
outstanding options of the Employee under the Plans; and

    WHEREAS, Employee is willing to consent to the governance and application of
the amended Acceleration Provisions of the Plans to his/her outstanding options
under the Plans in exchange for an amendment of the Severance Agreement to
provide for a full tax gross-up of any severance payments for any excise taxes
under Section 280G of the Internal Revenue Code (the "Code") applicable to the
severance payments, as set forth in this Agreement.

    NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements herein contained, the parties hereto agree as follows:

    1.  Plans. Employee hereby consents, in accordance with Section 14 of the
1991 Plan, Section 6.2 of the 1997 Plan and Section 6.2 of the 1998 Plan, that
the Plans, as amended by the amendments to the Acceleration Provisions of the
Plans set forth in Appendix A attached hereto, shall govern and apply to all
outstanding options of the Employee under the Plans, regardless of the date such
options were granted. To the extent the option agreements for the outstanding
options of Employee under the Plans state anything to the contrary, the parties
agree that such option agreement(s) are hereby amended to be consistent with the
foregoing sentence.

    2.  Severance Agreement. The parties agree that the Severance Agreement is
hereby amended to delete Section 7 of the Severance Agreement in its entirety
and to replace it with the following new Section 7:

    7.  Tax Consequences.

    7.1 Notwithstanding any other provisions of this Agreement, in the event
that (i) any payment or distribution by the Company to or for the benefit of the
Employee (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or any other plan, arrangement or agreement with the
Company, any person whose actions result in a Change of Control or any person
affiliated with the Company or such person) (all such payments and
distributions, including the severance payments and benefits provided for in
Section 3 hereof (the "Severance Payments"), being hereinafter called "Total
Payments") would be subject (in whole or part) to the excise tax imposed under
section 4999 of the Internal Revenue Code of 1986, as amended (the "Code"), or
any interest or penalties are incurred by the Employee with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the "Excise Tax") and (ii) there are any
excess parachute payments (within the meaning of section 280G(b) of the Code),
in the aggregate, in respect of such Total Payments in excess of $50,000, then
the Company shall pay to Employee an additional cash payment (the "Tax
Gross-Up") so that after receipt of such Tax Gross-Up, the payment of any
additional federal, state and local income taxes on such Tax Gross-Up amount and
the payment of

--------------------------------------------------------------------------------

any Excise Taxes, the Employee shall receive such net amount of Total Payments
equal to the amount that he/she would have received if no Excise Tax was due;
provided, however that the Employee shall cooperate in good faith with the
Company to minimize the amount of the Excise Tax that may become payable by
taking any such action or making any such election as may be reasonably
requested by the Company in respect of the Total Payments due to the Employee.

    7.2 Subject to the provisions of Section 7.3, all determinations required to
be made under this Section 7, including whether and when a Tax Gross-Up is
required and the amount of such Tax Gross-Up and the assumptions to be utilized
in arriving at such determination, shall be made by the public accounting firm
that, immediately prior to the Change of Control, was the Company's independent
auditor (the "Accounting Firm") which shall provide detailed supporting
calculations both to the Company and the Employee within 15 business days of the
receipt of notice from the Employee that the Employee has received Total
Payments, or such earlier time as is requested by the Company. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any Tax
Gross-Up, as determined pursuant to this Section 7, shall be paid by the Company
to the Employee within five days of the receipt of the Accounting Firm's
determination. If the Accounting Firm determines that no Excise Tax is payable
by the Employee, then the Accounting Firm shall furnish to the Employee a
written opinion that failure to report the Excise Tax on the Employee's
applicable federal income tax return would not result in the imposition of a
negligence or similar penalty. Any determination by the Accounting Firm shall be
binding upon the Company and the Employee. As a result of any uncertainty in the
application of section 4999 of the Code at the time of the determination by the
Accounting Firm hereunder, it is possible that Tax Gross-Up which will not have
been made by the Company should have been made ("Underpayment"), consistent with
the calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 7.3 and the Employee thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Employee.

    7.3 The Employee shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Tax Gross-Up. Such notification shall be given as soon as
practicable but no later than 10 business days after the Employee is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. The Employee shall not
pay such claim prior to the expiration of the 30-day period following the date
on which the Employee gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Employee in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:

    (1) give the Company any information reasonably requested by the Company
relating to such claim,

    (2) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

    (3) cooperate with the Company in good faith in order effectively to contest
such claim, and

    (4) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Employee harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 7.3, the Company shall control all proceedings taken in connection
with such contest and, at its sole

--------------------------------------------------------------------------------

option, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct the Employee to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and the
Employee agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided further, that if the
Company directs the Employee to pay such claim and sue for a refund, the Company
shall advance the amount of such payment to the Employee on an interest-free
basis and shall indemnify and hold the Employee harmless, on an after-tax basis,
from any Excise Tax or income tax (including interest or penalties with respect
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance; and provided further, that any extension of
the statute of limitations relating to payment of taxes for the taxable year of
the Employee with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company's control of
the contest shall be limited to issues with respect to which a Tax Gross-Up
would be payable hereunder and the Employee shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

    7.4 If, after the receipt by the Employee of an amount advanced by the
Company pursuant to Section 7.3, the Employee becomes entitled to receive, and
receives, any refund with respect to such claim, the Employee shall (subject to
the Company's complying with the requirements of Section 7.3) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Employee of an amount advanced by the Company pursuant to Section 7.3, a
determination is made that the Employee shall not be entitled to any refund with
respect to such claim and the Company does not notify the Employee in writing of
its intent to contest such denial of refund prior to the expiration of 30 days
after such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Tax Gross-Up required to be paid.

    7.5 At the time that payments are made under this Agreement, the Company
shall provide the Employee with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations
including, without limitation, any opinions or other advice the Company has
received from tax counsel, the Auditor or other advisors or consultants (and any
such opinions or advice which are in writing shall be attached to the
statement)."

    3.  Full Force and Effect. Except as amended hereby, the terms and
provisions of the Severance Agreement shall be unchanged and shall remain in
full force and effect.

    4.  Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

    IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

    HEALTH NET, INC.
 
 
By:
 


--------------------------------------------------------------------------------

    Name:
Title:
 
 


--------------------------------------------------------------------------------

Employee:

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.11
AGREEMENT
